

 
 

--------------------------------------------------------------------------------

 
BB&T
Loan Agreement




           



This Loan Agreement (the "Agreement") is made this 30 day of June, 2010 by and
between BRANCH BANKING AND TRUST COMPANY, a North Carolina banking corporation
("Bank"), and:


Synalloy Corporation, a Delaware corporation ("Synalloy"), having its chief
executive office at 2155 West Croft Circle, Spartanburg, South Carolina 29302,
and:


Metchem, Inc., a Delaware corporation (“Metchem”), having its chief executive
office at 900 Market Street, Suite 200, Wilmington, Delaware 19801, and:


SFR, LLC, a South Carolina limited liability company (“SFR”), having its chief
executive office at 2155 West Croft Circle, Spartanburg, South Carolina 29302,
and:


Ram-Fab, LLC, a South Carolina limited liability company (“Ram-Fab”), having its
chief executive office at 150 Hwy 133-S, Crosset, Arkansas 71635, and:


Synalloy Metals, Inc., a Tennessee corporation (“Synalloy Metals”), having its
chief executive office at 390 Bristol Metals Road, Bristol, Tennessee 37320,
and:


Bristol Metals, LLC, a Tennessee limited liability company (“Bristol”), having
its chief executive office at 390 Bristol Metals Road, Bristol, Tennessee 37320,
and:


Manufacturers Soap & Chemical Company, a Tennessee corporation (“Manufacturers
Soap”), having its chief executive office at 4325 Old Tasso Road, Cleveland,
Tennessee 37320, and:


Manufacturers Chemicals, LLC, a Tennessee limited liability company
(“Manufacturers Chemicals”), having its chief executive office at 4325 Old Tasso
Road, Cleveland, Tennessee 37320.


Synalloy, Metchem, SFR, Ram-Fab, Synalloy Metals, Bristol, Manufacturers Soap
and Manufacturers Chemicals are collectively referred to herein as the
“Borrowers”.
 
 
The Borrowers have applied to Bank for and the Bank has agreed to make, subject
to the terms of this Agreement, the following loan(s) (hereinafter referred to,
singularly or collectively, if more than one, as “Loan”):


Line of Credit ("Line of Credit") in the maximum principal amount not to exceed,
at any one time, the lesser of (a) $20,000,000 or (b) the Availability (as
defined in Section 10.01 below). The Line of Credit shall be for the purpose of
working capital and shall be evidenced by the Borrowers’ Promissory Note dated
on or after the date hereof which shall mature approximately 36 months from the
closing date, when the entire unpaid principal balance then outstanding plus
accrued interest thereon shall be paid in full.  In the event that at any time
the principal amount outstanding under the Line of Credit shall exceed the
lesser of (a) $20,000,000 or (b) the Availability then the Borrower shall
promptly repay such excess principal amounts to the extent necessary to regain
compliance with such limitations.  Accrued interest only shall be repayable
monthly beginning thirty (30) days from the date of this Agreement.  Prior to
maturity or the occurrence of any Event of Default hereunder and subject to the
Availability limitations, the Borrowers may borrow, repay, and reborrow under
the Line of Credit through maturity. The Line of Credit shall bear interest at
the rate set forth in any such Note evidencing all or any portion of the Line of
Credit, the terms of which are incorporated herein by reference.




Section 1 Conditions Precedent


The Bank shall not be obligated to make any disbursement of Loan proceeds until
all of the following conditions have been satisfied by proper evidence,
execution, and/or delivery to the Bank of the following items in addition to
this Agreement, all in form and substance satisfactory to the Bank and the
Bank's counsel in their sole discretion:
USA Patriot Act Verification Information:  Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrowers sufficient for the Bank to verify the identity of the Borrowers in
accordance with the USA Patriot Act.  Borrowers shall notify Bank promptly of
any change in such information.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Note(s):  The Note(s) evidencing the Loans(s) duly executed by the Borrowers.

 
Security Agreement(s): Security Agreement(s) in which Borrowers and any other
owner (a “Debtor”) of personal property collateral shall grant to Bank a first
priority security interest in the personal property specified therein.  (If Bank
has or will have a security interest in any collateral which is inferior to the
security interest of another creditor, Borrowers must fully disclose to Bank any
and all prior security interests, and Bank must specifically approve any such
security interest which will continue during the Loan.)

 
Negative Pledge Agreement: No pledge agreement on all of the assets of the
Borrowers, including the real estate.

 
UCC Financing Statements: Copies of UCC Financing Statements duly filed in
Borrowers’ or other owner’s state of incorporation, organization or residence,
and in all jurisdictions necessary, or in the opinion of the Bank desirable, to
perfect the security interests granted in the Security Agreement(s), and
certified copies of Information Requests identifying all previous financing
statements on record for the Borrowers or other owner, as appropriate from all
jurisdictions indicating that no security interest has previously been granted
in any of the collateral described in the Security Agreement(s), unless prior
approval has been given by the Bank.

 
Authorization and Certificate: An Authorization and Certificate executed by each
Debtor under which such Debtor authorizes Bank to file a UCC Financing Statement
describing collateral owned by such Debtor.

 
Commitment Fee:  A commitment fee (or balance thereof) of $25,000 payable to the
Bank on the date of execution of the Loan Documents.

 
Corporate Resolution:  A Corporate Resolution duly adopted by the Board of
Directors of Synalloy, Metchem, Synalloy Metals and Manufacturers Soap
authorizing the execution, delivery, and performance of the Loan Documents on or
in a form provided by or acceptable to Bank.

 
Articles of Incorporation:  A copy of the Articles of Incorporation and all
other charter documents of Synalloy, Metchem, Synalloy Metals and Manufacturers
Soap all filed with and certified by the Secretary of State of the State of each
corporations incorporation.

 
By-Laws:  A copy of the By-Laws of Synalloy, Metchem, Synalloy Metals and
Manufacturers Soap, certified by the Secretary of each corporation as to their
completeness and accuracy.

 
Declaration of Limited Liability Company: A declaration or resolution from the
members/managers of SFR, Ram-Fab, Bristol and Manufacturers Chemicals
authorizing the execution, delivery, and performance of the Loan Documents on or
in a form provided by or acceptable to Bank.

 
Articles of Organization: A copy of the Articles of Organization and all other
organizational documents of SFR, Ram-Fab, Bristol and Manufacturers Chemicals,
all filed with and certified by the Secretary of State of each limited liability
companies organization.

 
Operating Agreement: A copy of the Operating Agreement of SFR, Ram-Fab, Bristol
and Manufacturers Chemicals, certified by each limited liability companies
members/managers as to its completeness and accuracy.

 
Certificate of Incumbency:  A certificate of the Secretary or members/managers
of the Borrowers certifying the names and true signatures of the officers or
members/managers of the Borrowers authorized to sign the Loan Documents.

 
Certificate of Existence:  A certification of the Secretary of State (or other
government authority) of the State of the Borrowers’ Incorporation or
Organization as to the existence or good standing of the Borrowers and their
charter documents on file.

 
Opinion of Counsel: An opinion of counsel for the Borrowers satisfactory to the
Bank and the Bank’s counsel.

 
Assignment of Life Insurance Policy(ies): An assignment of life insurance
policy(ies) as collateral in the approximate amount of $2,900,000 by an
insurance company acceptable to the Bank.

 
Additional Documents:  Receipt by the Bank of other approvals, opinions, or
documents as the Bank may reasonably request.

 
Unused Fee Penalty: Client shall pay the Bank, quarterly in arrears on the last
day of each calendar quarter, an unused fee equal to .125% per annum on the
average daily unused amount of the Credit Commitment for such calendar quarter
calculated on the basis of a year of 360 days for the actual number of days
elapsed.  “Unused Amount of the Credit Commitment” means the maximum commitment
amount less any outstanding principal under the Line of Credit.





 
Section 2 Representations and Warranties



 
The Borrowers represent and warrant to Bank that:

2.01. Financial Statements.  The balance sheet of the Borrowers and their
subsidiaries, if any, and the related Statements of Income and Retained Earnings
of the Borrowers and their subsidiaries, the accompanying footnotes together
with the accountant's opinion thereon, and all other financial information
previously furnished to the Bank, are true and correct and fairly reflect the
financial condition of the Borrowers and their subsidiaries as of the dates
thereof, including all contingent liabilities of every type, and the financial
condition of the Borrowers and their subsidiaries as stated therein has not
changed materially and adversely since the date thereof.
2.02. Name, Capacity and Standing. The Borrowers exact legal names are correctly
stated in the initial paragraph of the Agreement.  If the Borrowers are a
corporation, general partnership, limited partnership, limited liability
partnership, or limited liability company, each warrants and represents that it
is duly organized and validly existing under the laws of its respective state of
incorporation or organization; that it and/or its subsidiaries, if any, are duly
qualified and in good standing in every other state in which the nature of their
business shall require such qualification, and are each duly authorized by their
board of directors, general partners or member/manager(s), respectively, to
enter into and perform the obligations under the Loan Documents.
2.03. No Violation of Other Agreements.  The execution of the Loan Documents,
and the performance by the Borrowers, by any and all  pledgors (whether the
Borrower or other owners of collateral property securing payment of the Loan
(hereinafter sometimes referred to as the “Pledgor”)) thereunder will not
violate any provision, as applicable, of its articles of incorporation, by-laws,
articles of organization, operating agreement, agreement of partnership, limited
partnership or limited liability partnership, or, of any law, other agreement,
indenture, note, or other instrument binding upon the Borrowers or Pledgor, or
give cause for the acceleration of any of the respective obligations of the
Borrowers.
2.04. Authority.  All authority from and approval by any federal, state, or
local governmental body, commission or agency necessary to the making, validity,
or enforceability of this Agreement and  the other Loan Documents has been
obtained.
2.05. Asset Ownership.  The Borrowers have good and marketable title to all of
the properties and assets reflected on the balance sheets and financial
statements furnished to the Bank, and all such properties and assets are free
and clear of mortgages, deeds of trust, pledges, liens, and all other
encumbrances except as otherwise disclosed by such financial statements.  In
addition, each other owner of collateral has good and marketable title to such
collateral, free and clear of any liens, security interests and encumbrances,
except as otherwise disclosed to Bank.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.06. Discharge of Liens and Taxes.  The Borrowers and their subsidiaries, if
any, have filed, paid, and/or discharged all taxes or other claims which may
become a lien on any of their respective properties or assets, excepting to the
extent that (a) such items are being appropriately contested in good faith and
for which an adequate reserve (in an amount acceptable to Bank) for the payment
thereof is being maintained, and (b) such taxes related to a disputed matter of
$10,120.48.
2.07. Regulations U and X.  None of the Loan proceeds shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of  the provisions of Regulation U and Regulation X of the Board of
Governors of the Federal Reserve System.
2.08. ERISA.  Each employee benefit plan, as defined by the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), maintained by the Borrowers
or by any subsidiary of the Borrowers meets, as of the date hereof, the minimum
funding standards of Section 302 of ERISA, all applicable requirements of ERISA
and of the Internal Revenue Code of 1986, as amended, and no "Reportable Event"
nor "Prohibited Transaction" (as defined by ERISA) has occurred with respect to
any such plan.
2.09. Litigation.  There is no claim, action, suit or proceeding pending,
threatened or reasonably anticipated before any court, commission,
administrative agency, whether State or Federal, or arbitration which will
materially adversely affect the financial condition, operations, properties, or
business of the Borrowers or its subsidiaries, if any, or the ability of the
Borrowers to perform their obligations under the Loan Documents.
2.10. Other Agreements.  The representations and warranties made by Borrowers to
Bank in the other Loan Documents are true and correct in all respects on the
date hereof.
2.11. Binding and Enforceable.  The Loan Documents, when executed, shall
constitute valid and binding obligations of the Borrowers, the execution of such
Loan Documents has been duly authorized by the parties thereto, and are
enforceable in accordance with their terms, except as may be limited by
bankruptcy, insolvency, moratorium, or similar laws affecting creditors' rights
generally.
2.12. Commercial Purpose.  The Loan(s) are not “consumer transactions”, as
defined in the South Carolina Uniform Commercial Code, and none of the
collateral was or will be purchased or held primarily for personal, family or
household purposes.


 
Section 3 Affirmative Covenants



The Borrowers covenant and agree that from the date hereof and until payment in
full of all indebtedness and performance of all obligations owed under the Loan
Documents, Borrowers shall:
3.01. Maintain Existence and Current Legal Form of Business. (a) Maintain their
existence and good standing in the state of their incorporation or organization,
(b) maintain their current legal form of business indicated above, and, (c) as
applicable, qualify and remain qualified as a foreign corporation, general
partnership, limited partnership, limited liability partnership or limited
liability company in each jurisdiction in which such qualification is required.
3.02. Maintain Records.  Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Borrowers.
3.03. Maintain Properties. Maintain, keep, and preserve all of its properties
(tangible and intangible) including the collateral necessary or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
3.04. Conduct of Business.  Continue to engage in an efficient, prudent, and
economical manner in a business of the same general type as now conducted.
3.05. Maintain Insurance.  Maintain insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or a similar
business, and business interruption insurance if required by Bank, which
insurance may provide for reasonable deductible(s).  The Bank shall be named as
loss payee (Long Form) on all policies which apply to the Bank's collateral, and
the Borrowers shall deliver certificates of insurance at closing evidencing
same.  All such insurance policies shall provide, and the certificates shall
state, that no policy will be terminated without 20 days prior written notice to
Bank.
3.06. Comply With Laws.  Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed upon it
or upon its property, and all Environmental Laws.
3.07. Right of Inspection.  Permit the officers and authorized agents of the
Bank, at any reasonable time or times in the Bank's sole discretion, to examine
and make copies of the records and books of account of, to visit the properties
of the Borrowers, and to discuss such matters with any officers, directors,
managers, members or partners, limited or general of the Borrowers, and the
Borrower's independent accountant as the Bank deems necessary and proper.
3.08.    Reporting Requirements.  Furnish to the Bank:


Quarterly Financial Statements and Borrowing Base Certificates: Interim
financial statements (10-Q) within 45 days of each quarter end, which shall be
accompanied by the following: a) Loan Agreement Compliance Certificate; b)
Borrowing Base Certificates (more frequently than quarterly if requested by
Bank) and; c) Accounts receivable agings and other information on A/R, inventory
and Accounts Payable, if requested by Bank.  All information shall in reasonable
detail and in a form acceptable to Bank.


Annual Financial Statements: As soon as available and in any event; a) within
(90) days after the end of each fiscal year, balance sheets, statements of
income, and retained earnings for the period ended and a statement of changes in
the financial position, all in reasonable detail, and all prepared in accordance
with GAAP consistently applied.  The financial statements must be of the
following quality or better: Audited with an unqualified opinion.  b) Borrowers’
internally prepared consolidating financial statement showing the financial
results of all of their subsidiaries and divisions. c) Borrowers consolidated
budgets and/or financial projections for the following year(s) in reasonable
detail, by the end of the 4th quarter of the current fiscal year.
 
 
 
 
3

--------------------------------------------------------------------------------

 


Notice of Litigation:  Promptly after the receipt by the Borrowers of notice or
complaint of any action, suit, and proceeding before any court or administrative
agency of any type which, if determined adversely, could have a material adverse
effect on the financial condition, properties, or operations of the Borrowers.


Notice of Default:  Promptly upon discovery or knowledge thereof, notice of the
existence of any event of default under this Agreement or any other Loan
Documents.


USA Patriot Act Verification Information:  Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrowers sufficient for the Bank to verify the identity of the Borrowers in
accordance with the USA Patriot Act.  Borrowers shall notify Bank promptly of
any change in such information.


Other Information:  Such other information as the Bank may from time to time
reasonably request.


3.09.  
Deposit Accounts.  Maintain substantially all of its primary operating accounts
and treasury management accounts with the Bank.

3.10.  
Affirmative Covenants from other Loan Documents.  All affirmative covenants
contained in any Mortgage, Security Agreement, Assignment of Leases and Rents,
or other security document executed by the Borrowers which are described in
Section 1 hereof are hereby incorporated by reference herein.



Section 4 – Reserved.




 
Section 5 Financial Covenants



The Borrowers covenant and agree that from the date hereof until payment in full
of all indebtedness and the performance of all obligations under the Loan
Documents, the Borrowers shall at all times maintain on a consolidated basis the
following financial covenants and ratios all in accordance with GAAP unless
otherwise specified:


Total Funded Debt to EBITDA: A maximum Total Funded Debt to EBITDA ratio of
3.5:1.0 that will be measured on a rolling four quarter basis.  Without limiting
the preceding sentence, should the ratio exceed 3.0:1.0 at any time (a “Leverage
Ratio Event”) then, from such time and at all times thereafter, the Bank shall
have the right to require the Borrowers to enter into revised Borrowing Base
Certificate reporting and corresponding maximum Line of Credit Availability
requirements, to be set forth in the Bank’s Schedule DD or other form and
reflecting revised collateral valuation levels, percentages and other
availability provisions acceptable to Bank and consistent with a routinely
monitored asset based lending credit facility.  In such event the maximum
principal Availability under the Line of Credit shall become the lesser of
$20,000,000 or the Availability under such modified arrangements as so
determined from time to time.  Total Funded Debt is defined as the aggregate
sums of all interest-bearing indebtedness of Borrowers, then outstanding to
lenders, including capital lease obligations.  EBITDA is defined as the sum of
(a) net income for such period plus (b) an amount which, in the determination of
net income for such period, has been deducted for (i) interest expense
(including the interest component under capital lease obligations) (ii) total
federal, state and other income taxes and (iii) depreciation and amortization
expense, all as determined with GAAP.  Total Funded Debt to EBITDA is defined as
the ratio of (a) Total Funded Debt outstanding at quarter end to (b) the
aggregate EBITDA at quarter end.  Ratio will be calculated using the most recent
four-quarter periods (four quarter trailing calculation).


Tangible Net Worth:  A minimum tangible net worth at all times of not less than
$55,000,000, and increasing by at least 50% of Consolidated Net Income over the
prior fiscal year end result each fiscal year thereafter.  Tangible Net Worth is
defined as net worth, plus obligations contractually subordinated to debts owed
to Bank, minus goodwill, contract rights, and assets representing claims on
stockholders or affiliated entities.  Consolidated Net Income is defined as
Borrowers after tax net income as shown on the Annual Financial Statements
referred to in Section 3.08 of this Agreement.


Total Liabilities to Tangible Net Worth:  A maximum Total Liabilities to
Tangible Net Worth ratio at all times of 1.0:1.0.  Total Liabilities is defined
as shown on the Borrowers Annual and Quarterly Financial Statements referred to
in Section 3.08 of this Agreement.


Section 6 Negative Covenants


The Borrowers covenant and agree that from the date hereof and until payment in
full of all indebtedness and performance of all obligations under the Loan
Documents, the Borrowers shall not, without the prior written consent of the
Bank:
6.01. Liens.  Create, incur, assume, or suffer to exist any lien upon or with
respect to any of Borrowers’ assets of any Pledgor securing payment of the Loan,
now owned or hereafter acquired, except:
 
(a)  Liens and security interests in favor of the Bank;

 
(b)  Liens for taxes not yet due and payable or otherwise being contested in
good faith and for which appropriate reserves are maintained;

 
(c)  Other liens imposed by law not yet due and payable, or otherwise being
contested in good faith and for which appropriate reserves are maintained;

 
 
 
4

--------------------------------------------------------------------------------

 
 
(d)  Reserved;
(e)  purchase money security interests on any property hereafter acquired,
provided that such lien shall attach only to the property acquired.
6.02.  
Debt. Create, incur, assume, or suffer to exist any debt, except:

(a)  
Debt to the Bank;

(b)  
Debt outstanding on the date hereof and shown on the most recent financial
statements submitted to the Bank;

(c)  
Accounts payable to trade creditors incurred in the ordinary course of business;

(d)  
Debt secured by purchase money security interests as outlined above in Section
6.01 (e);

(e)  
Additional debt not to exceed $500,000 in the aggregate at any time.

6.03. Capital Expenditures.  Expenditures for fixed assets in any fiscal year
shall not exceed, in the aggregate as to all Borrowers, the sum of $5,000,000.
6.04.  
Change of Legal Form of Business; Purchase of Assets.  Change Borrowers’ name or
the legal form of Borrowers’ business as shown above, whether by merger,
consolidation, conversion or otherwise and, subject to the following sentence,
the Borrowers shall not purchase all or substantially all of the assets or
business of any Person.  Notwithstanding the preceding sentence (but subject to
Sections 6.01  through 6.03 and any other applicable provisions of this
Agreement), the Borrowers shall be permitted to acquire the assets or business
of any Person, provided that such acquisition is for use and purposes consistent
with the operations of the Borrowers as of the date of this Agreement, and that
the aggregate amount of all such expenditures (as to all Borrowers and
acquisitions in the aggregate) shall not exceed $2,000,000 in dollar amount (in
terms of aggregate expenditures by the Borrowers or aggregate values of the
assets acquired, whichever is the greater measure respectively as to each such
acquisition) in any fiscal year.

6.05.  
 Guaranties.  Assume, guarantee, endorse, or otherwise be or become directly or
contingently liable for obligations of any Person, except  the obligations of
Synalloy Corporation pursuant to its letter of credit (not to exceed $2,400,000)
issued for the benefit of the South Carolina Department of Health and
Environmental Control in connection with the former Blackman Uhler plant site in
Spartanburg County, South Carolina, and all renewals and modifications of such
letter of credit or guaranties by endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business.

6.06.  
Disposition of Assets.  Except as provided herein, no Borrower shall sell,
lease, or otherwise dispose of any of its assets or properties except where the
sale, lease or disposition is in the ordinary and usual course of such
Borrower’s business.  Provided, however, a Borrower may sell, lease or otherwise
dispose of an asset outside the ordinary and usual course of such Borrower’s
business so long as the Disposition Proceeds for such sales, leases or
dispositions of all Borrowers do not exceed an aggregate of $1,000,000 during
any calendar year.  As used herein, “Disposition Proceeds” means (a) in the case
of a sale, the gross sales price of the asset received by the Borrower, and (b)
in the case of a lease, all the rental to be received by the Borrower during the
term of the lease.

6.07.  
Transfer of Ownership.  As to each Borrower, (a) issue, transfer or sell any new
class of stock or LLC or other equity interest, or (b) issue, transfer or sell,
in the aggregate, from its treasury stock and/or currently authorized but
unissued shares of any class of stock or LLC or other equity interest, more than
10% of the total number of all such issued and outstanding shares or the
equivalent of comparable equity interests as of the date of this Agreement.

6.08.  
Negative Covenants from other Loan Documents. All negative covenants contained
in any Security Agreement, or other security document executed by the Borrowers
which are described in Section 1 hereof are hereby incorporated by reference
herein.



Section 7 Hazardous Materials and Compliance with Environmental Laws


7.01. Investigation.  Borrowers hereby certify that they have exercised due
diligence to ascertain whether their real property, is or has been affected by
the presence of asbestos, oil, petroleum or other hydrocarbons, urea
formaldehyde, PCBs, hazardous or nuclear waste, toxic chemicals and substances,
or other hazardous materials (collectively, “Hazardous Materials”), as defined
in applicable Environmental Laws.  Borrowers represent and warrant that there
are no such Hazardous Materials contaminating its real property, nor have any
such materials been released on or stored on or improperly disposed of on its
real property during its ownership, occupancy or operation thereof.  Borrowers
hereby agree that, except in strict compliance with applicable Environmental
Laws, they shall not knowingly permit any release, storage or contamination as
long as any indebtedness or obligations to Bank under the Loan Documents remains
unpaid or unfulfilled.  In addition, Borrowers do not have or use any
underground storage tanks on any of its real property which are not registered
with the appropriate Federal and/or State agencies and which are not properly
equipped and maintained in accordance with all Environmental Laws.  If requested
by Bank, Borrowers shall provide Bank with all necessary and reasonable
assistance required for purposes of determining the existence of Hazardous
Materials on Borrowers real property, including allowing Bank access to the real
property, and access to Borrowers’ employees having knowledge of, and to files
and records within Borrowers’ control relating to the existence, storage, or
release of Hazardous Materials on the real property.
7.02. Compliance.  Borrowers agree to comply with all applicable Environmental
Laws, including, without limitation, all those relating to Hazardous
Materials.  Borrowers further agree to provide Bank, and all appropriate Federal
and State authorities, with immediate notice in writing of any release of
Hazardous Materials on Borrowers real property and to pursue diligently to
completion all appropriate and/or required remedial action in the event of such
release.
7.03. Remedial Action.  Bank shall have the right, but not the obligation, to
undertake all or any part of such remedial action in the event of a release of
Hazardous Materials on Borrowers real property and to add any expenditures so
made to the principal indebtedness secured by the Security Agreement. Borrowers
agree to indemnify and hold Bank harmless from any and all loss or liability
arising out of any violation of the representations, covenants, and obligations
contained in this Section 7.
 

 
 
5

--------------------------------------------------------------------------------

 
 
Section 8 Events of Default


The following shall be “Events of Default” by Borrowers:
8.01. The failure to make prompt payment of any installment of principal or
interest on any of the Note(s) when due or payable.
8.02. Should any representation or warranty made in the Loan Documents prove to
be false or misleading in any material respect.
8.03. Should any report, certificate, financial statement, or other document
furnished prior to the execution of or pursuant to the terms of this Agreement
prove to be false or misleading in any material respect.
8.04. Should the Borrowers default on the performance of any other obligation of
indebtedness when due or in the performance of any obligation incurred in
connection with money borrowed.
8.05. Should the Borrowers or any Pledgor breach any covenant, condition, or
agreement made under any of  the Loan Documents.
8.06. Should a custodian be appointed for or take possession of any or all of
the assets of the Borrowers, or should the Borrowers either voluntarily or
involuntarily become subject to any insolvency proceeding, including becoming a
debtor under the United States Bankruptcy Code, any proceeding to dissolve the
Borrowers, any proceeding to have a receiver appointed, or should the Borrowers
make an assignment for the benefit of creditors, or should there be an
attachment, execution, or other judicial seizure of all or any portion of the
Borrowers’ assets, including an action or proceeding to seize any funds on
deposit with the Bank, and such seizure is not discharged within 20 days.
8.07. Should final judgment for the payment of money be rendered against the
Borrowers which is not covered by insurance and shall remain undischarged for a
period of 30 days unless such judgment or execution thereon be effectively
stayed.
8.08. Upon the death of, or termination of existence of, or dissolution of the
Borrowers or any Pledgor.
8.09. Reserved.
8.10. Should any lien or security interest granted to Bank to secure payment of
the Note(s) terminate, fail for any reason to have the priority agreed to by
Bank on the date granted, or become unperfected or invalid for any reason.


Section 9 Remedies Upon Default


Upon the occurrence of any of the above listed Events of Default, the Bank may
at any time thereafter, at its option, take any or all of the following actions,
at the same or at different times:
9.01. Declare the balance(s) of the Note(s) to be immediately due and payable,
both as to principal and interest, late fees, and all other amounts/expenditures
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived by Borrowers, and such balance(s) shall accrue interest
at the Default Rate as provided herein until paid in full;
9.02. Require the Borrowers to pledge additional collateral to the Bank from the
Borrowers’ assets and properties, the acceptability and sufficiency of such
collateral to be determined in the Bank's sole discretion;
9.03. Take immediate possession of and foreclose upon any or all collateral
which may be granted to the Bank as security for the indebtedness and
obligations of Borrowers under the Loan Documents;
9.04. Exercise any and all other rights and remedies available to the Bank under
the terms of the Loan Documents and applicable law, including the South Carolina
Uniform Commercial Code;
9.05. Any obligation of the Bank to advance funds to the Borrowers or any other
Person under the terms of under the Note(s) and all other obligations, if any,
of the Bank under the Loan Documents shall immediately cease and terminate
unless and until Bank shall reinstate such obligation in writing.


Section 10 Miscellaneous Provisions


10.01. Definitions.
"Availability" means the maximum principal available amount under the Line of
Credit (within the $20,000,000 of principal availability under the Line of
Credit) as calculated and re-calculated from time to time pursuant to a
Borrowing Base Certificate and, at all times following a Leverage Ratio Event,
any Schedule DD or comparable document to be entered, if and when applicable,
among the Borrower and the Bank and setting forth such collateral valuation
levels, percentages and other availability provisions satisfactory to the Bank
as contemplated by Section 5 of this Agreement.
“Borrowing Base Certificates” shall mean for purposes of calculating the
Availability under the Line of Credit, (a) prior to a Leverage Ratio Event, a
certificate delivered by the Borrowers to the Bank in the form attached hereto
as Schedule A setting forth the information and calculations provided therein
for the Borrowers on a consolidated basis; and (b) following a Leverage Ratio
event, either the certificate referred to in the preceding clause (a) or, at the
direction of the Bank as contemplated by Section 5 above, a substitute borrowing
base certificate for purposes of determining the Availability under the Line of
Credit as contemplated by such Section 5 above.
"Default Rate" shall mean a rate of interest equal to Bank's Prime Rate plus
five percent (5%) per annum (not to exceed the legal maximum rate) from and
after the date of an Event of Default hereunder which shall apply, in the Bank's
sole discretion, to all sums owing, including principal and interest, on such
date.
"Environmental Laws" shall mean all applicable federal and state laws and
regulations which affect or may affect Borrowers real property, including
without limitation the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. Sections 9601 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. Sections 6901 et seq.), the Federal Water Pollution
Control Act (33 U.S.C. Sections 1251 et seq.), the Clean Air Act (42 U.S.C.
Section 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. Section 2601
et seq.), the Pollution Control Act (1976 S.C Code 48-1-10 et seq.), the Erosion
and Sediment Reduction Act of 1983 (1976 S.C. Code 48-18-10 et seq.), the South
Carolina Mining Act (1976 S.C. Code 48-20-10 et seq.), as such laws or
regulations have been amended or may be amended.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Leverage Ratio Event” has the meaning assigned to such term in Section 5 of
this Agreement.
"Loan Documents" shall mean this Agreement including any schedule attached
hereto, the Note(s), the Deed(s) of Trust, the Mortgage(s), the Security
Agreement(s), the Assignment(s) of Leases and Rents, all UCC Financing
Statements, the Guaranty Agreement(s), and all other documents, certificates,
and instruments executed in connection therewith, and all renewals, extensions,
modifications, substitutions, and replacements thereto and therefore.
"Person" shall mean an individual, partnership, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a government agency or political
subdivision thereof.
"GAAP" shall mean generally accepted accounting principles as established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, as amended and supplemented from time to time.
"Prime Rate" shall mean the rate of interest per annum announced by the Bank
from time to time and adopted as its Prime Rate, which is one of several rate
indexes employed by the Bank when extending credit, and may not necessarily be
the Bank's lowest lending rate.
10.02. Non-impairment.  If any one or more provisions contained in the Loan
Documents shall be held invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby and shall otherwise
remain in full force and effect.
10.03. Applicable Law.  The Loan Documents shall be construed in accordance with
and governed by the laws of the State of South Carolina.
10.04. Waiver.  Neither the failure or any delay on the part of the Bank in
exercising any right, power or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law.
10.05. Modification.  No modification, amendment, or waiver of any provision of
any of the Loan Documents shall be effective unless in writing and signed by the
Borrowers and Bank.
10.06. Payment Amount Adjustment.  In the event that any Loan(s) referenced
herein has a variable (floating) interest rate and the interest rate increases,
Bank, at its sole discretion, may at any time adjust the Borrower's payment
amount(s) to prevent the amount of interest accrued in a given period to exceed
the periodic payment amount or to cause the Loan(s) to be repaid within the same
period of time as originally agreed upon.
10.07 Stamps and Fees. The Borrowers shall pay all federal or state stamps,
taxes, or other fees or charges, if any are payable or are determined to be
payable by reason of the execution, delivery, or issuance of the Loan Documents
or any security granted to the Bank; and the Borrowers agree to indemnify and
hold harmless the Bank against any and all liability in respect thereof.
10.08. Attorneys’ Fees.  In the event the Borrowers or any Pledgor shall default
in any of its obligations hereunder and the Bank believes it necessary to employ
an attorney to assist in the enforcement or collection of the indebtedness of
the Borrowers to the Bank, to enforce the terms and provisions of the Loan
Documents, to modify the Loan Documents, or in the event the Bank voluntarily or
otherwise should become a party to any suit or legal proceeding (including a
proceeding conducted under the Bankruptcy Code), the Borrowers agree to pay the
reasonable attorneys’ fees of the Bank and all related costs of collection or
enforcement that may be incurred by the Bank.  The Borrowers shall be liable for
such attorneys’ fees and costs whether or not any suit or proceeding is actually
commenced.
10.09. Bank Making Required Payments.  In the event Borrowers shall fail to
maintain insurance, pay taxes or assessments, costs and expenses which Borrowers
are, under any of the terms hereof or of any Loan Documents, required to pay, or
fail to keep any of the properties and assets constituting collateral free from
new security interests, liens, or encumbrances, except as permitted herein, Bank
may at its election make expenditures for any or all such purposes and the
amounts expended together with interest thereon at the Default Rate, shall
become immediately due and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, the Bank shall be under no duty or
obligation to make any such payments or expenditures.
10.10. Right of Offset.  Any indebtedness owing from Bank to Borrowers may be
set off and applied by Bank on any indebtedness or liability of Borrowers to
Bank, at any time and from time to time after maturity, whether by acceleration
or otherwise, and without demand or notice to Borrowers.  Bank may sell
participations in or make assignments of any Loan made under this Agreement, and
Borrowers agree that any such participant or assignee shall have the same right
of setoff as is granted to the Bank herein.
10.11. UCC Authorization.  Borrowers authorize Bank to file such UCC Financing
Statements describing the collateral in any location deemed necessary and
appropriate by Bank.
10.12. Modification and Renewal Fees.  Bank may, at its option, charge any fees
for modification, renewal, extension, or amendment of any terms of the Note(s)
permitted by law.
10.13. Conflicting Provisions.  If provisions of this Agreement shall conflict
with any terms or provisions of any of the Note(s) or security document(s) or
any schedule attached hereto, the provisions of such Note(s) or security
document(s) or any schedule attached hereto, as appropriate, shall take priority
over any provisions in this Agreement.
10.14. Notices.  Any notice permitted or required by the provisions of this
Agreement shall be deemed to have been given when delivered in writing to the
City Executive or any Vice President of the Bank at its offices in Spartanburg,
South Carolina, and to the Chief Executive Officer of the Borrower at its
offices in Spartanburg, South Carolina when sent by certified mail and return
receipt requested.
10.15. Consent to Jurisdiction.  Borrowers hereby irrevocably agree that any
legal action or proceeding arising out of or relating to this Agreement may be
instituted in the Superior Court in Spartanburg County, South Carolina, or the
United States District Court for South Carolina Spartanburg Division, or in such
other appropriate court and venue as Bank may choose in its sole
discretion.  Borrowers consent to the jurisdiction of such courts and waives any
objection relating to the basis for personal or in rem jurisdiction or to venue
which Borrowers may now or hereafter have in any such legal action or
proceedings.
10.16.  Counterparts.  This Agreement may be executed by one or more parties on
any number of separate counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.
 
 
 
7

--------------------------------------------------------------------------------

 
 
10.17. Entire Agreement.  The Loan Documents embody the entire agreement between
Borrowers and Bank with respect to the Loans, and there are no oral or parol
agreements existing between Bank and Borrower with respect to the Loans which
are not expressly set forth in the Loan Documents.
10.18. Indemnification. The Borrowers hereby jointly and severally agree to and
do hereby indemnify and defend the Bank, its affiliates, their successors and
assigns and their respective directors, officer, employees and shareholders, and
do hereby hold each of them harmless from and against, any loss, liability,
lawsuit, proceeding, cost expense or damage (including reasonable in-house and
outside counsel fees, whether suit is brought or not) arising from or otherwise
relating to the closing, disbursement, administration, or repayment of the
Loans, including without limitation: (i) the failure to make any payment to the
Bank promptly when due, whether under the Notes evidencing the Loans or
otherwise; (ii) the breach of any representations or warranties to the Bank
contained in this agreement or in any other loan documents now or hereafter
executed in connection with the Loans; or (iii) the violation of any covenants
or agreements made for the benefit of the Bank and contained in any of the loan
documents; provided, however, that the foregoing indemnification shall not be
deemed to cover any loss which is finally determined by a court of competent
jurisdiction to result solely from the Bank’s gross negligence or willful
misconduct.
10.19. WAIVER OF JURY TRIAL.  UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AGREEMENT.  FURTHER, THE UNDERSIGNED HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT
TO JURY TRIAL PROVISION.  NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S
COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.






















[Signatures on Following Page]















































 


 
8

--------------------------------------------------------------------------------

 
BB&T
Loan Agreement



Schedule A
Borrowing base certificate


Synalloy Corporation
       
Date:
   
6/30/2010
 
2155 West Croft Circle
       
Period ending:
   
5/29/2010
 
Spartanburg, SC 29302
                                 
Net Collateral
                     
Revolving Credit Line Limit
    (1 )   $ 20,000,000                                
Accounts Receivable
          $ 20,684,739        
Less Non-Primes
            (1,974,436 )      
Reserve Against A/R From Advance Rate
            (2,806,545 )      
   A/R Collateral
          $ 15,903,757     $ 15,903,757                            
Inventory
          $ 36,638,342          
Less Non-Primes
            (3,983,277 )        
Reserve Against Inventory From Advance Rate
            (16,922,887 )        
   Inventory Collateral
    (2 )   $ 15,732,178                                    
Inventory Cap Amount = 50% of (1)
    (3 )   $ 10,000,000                                    
Inventory Availability (Lower of 2 or 3)
                    10,000,000                            
Cash Surrender Value of Life Insurance
          $ 2,809,500          
Advance Rate
            90 %        
    CSVLI Collateral
          $ 2,528,550       2,528,550                            
Total Collateral As Adjusted
    (4 )           $ 28,432,307                            
Total Available = Lessor of (1) or (4)
                  $ 20,000,000                            
The undersigned represents and warrants that the foregoing information is true,
complete and correct,
 
and that the collateral and reserves reflected comply with the terms,
conditions, covenants and
 
representations as set forth in the Credit Agreement.
                                                             
SYNALLOY CORPORATION
             
For itself and as Administraive
             
Borrower
                                                                         
By:_____________________________
             
Name: Richard D. Sieradzki
             
Title: Vice President, Finance
 




 


 
9

--------------------------------------------------------------------------------

 
BB&T
Loan Agreement



Schedule A
Borrowing base certificate


Synalloy Corporation
                   
Date:
   
6/30/2010
 
2155 West Croft Circle
               
Period ending:
   
5/29/2010
 
Spartanburg, SC 29302
                                                                     
SEGMENT:
 
Bristol Metals
   
Bristol Metals
   
RAM-FAB
   
RAM-FAB
   
Chemicals
   
TOTALS
 
Accounts Receivable
                                   
Gross AR per Aging
  $ 11,733,648           $ 1,455,869           $ 7,495,222     $ 20,684,739  
Less Non-Primes:
                                           
Excess Aging (> 90days)
    528,183             19,189             848,037       1,395,409  
Credits in Excess Aging
    56,490             0             18,503       74,994  
Intercompany
                       
 
      504,033       504,033  
Unapplied Cash
                                -       -  
Total Non-Primes
    584,673             19,189             1,370,574       1,974,436            
                                   
Eligible AR
    11,148,975             1,436,680             6,124,647       18,710,303  
Advance Rate
    85.00 %           85.00 %           85.00 %        
Available A/R
  $ 9,476,629           $ 1,221,178           $ 5,205,950     $ 15,903,757      
                                             
Raw Materials &
   
Work in
   
Raw Materials &
   
Work in
   
Raw Materials &
         
Inventories
 
Finished Goods
   
Process
   
Finished Goods
   
Process
   
Finished Goods
         
Per Perpetual
  $ 16,152,293     $ 11,940,346     $ 1,018,598     $ 739,714     $ 6,787,392  
  $ 36,638,342  
Less Non-Primes:
                                               
Market Reserves
    20,000       1,584,000       -       -       347,933       1,951,933  
Other Reserves
    -       -       -       -       -       -  
Consigned
    -       -       -       -       -       -  
Paid By Customer
    -       2,031,344       -       -       -       2,031,344  
Total Non-Primes
    20,000       3,615,344       -       -       347,933       3,983,277        
                                           
Eligible Inventory
    16,132,293       8,325,002       1,018,598       739,714       6,439,459    
  32,655,065  
Advance Rate
    60.00 %     30.00 %     60.00 %     30.00 %     50.00 %                    
$ 2,497,501             $ 221,914                  
SS WIP Limitation
          $ 2,000,000             $ 2,000,000                                  
                                 
Available Inventory
  $ 9,679,376     $ 2,000,000     $ 611,159     $ 221,914     $ 3,219,729     $
15,732,178  






 


 
10

--------------------------------------------------------------------------------

 
BB&T
Loan Agreement



Signature Page


IN WITNESS WHEREOF, the Bank and Borrowers have caused this Agreement to be duly
executed under seal all as of the date first above written.


If Borrower is a Corporation:


WITNESS:                                                                                         ____________      Synalloy
Corporation, a DE Corporation_____________
 
 


____________________________________________________                                                                                                              By:  /s/
Richard D. Sieradzki
                       Richard D. Sieradzki
   Title:                                                         CFO






WITNESS:                                                                                         ____________              Metchem,
Inc., a DE Corporation_______________
 
 


____________________________________________________                                                                                                              By:  /s/
Richard D. Sieradzki
                       Richard D. Sieradzki
   Title:                                                       CFO






WITNESS:                                                                               ________________Synalloy
Metals. Inc., a TN Corporation ____________
 
 


____________________________________________________                                                                                                              By:
/s/ Richard D. Sieradzki
                       Richard D. Sieradzki
   Title:                                                       CFO






WITNESS:                                                                                         ___________Manufacturers
Soap & Chemical Company, a TN Corporation
 
 


____________________________________________________                                                                                                              By:  /s/
Richard D. Sieradzki
                       Richard D. Sieradzki
   Title:                                                         CFO








IF Borrower is a Limited Liability Company


WITNESS:                                                                              _______________          SFR,
LLC, a SC Limited Liability Company______
 
 


____________________________________________________                                                                                                            
_______________________________________________________
                                                                                                By:                                     Synalloy
Corporation
                                                                                                Its:                                            Member


                                                                                           ____________/s/
Richard D. Sieradzki_________________
                                                                                                By:                                 Richard
D. Sieradzki
                                                                                                Title:                                          CFO






 
11

--------------------------------------------------------------------------------

 




WITNESS:                                                                              ____________Ram-Fab,
LLC, a SC Limited Liability Company__________
 
 


____________________________________________________                                                                                                            
                                                                                                By:                                     Synalloy
Corporation
                                                                                                Its:                                            Member


                                                                                          _____________/s/
Richard D. Sieradzki_________________
By:                       Richard D. Sieradzki
Title:                                CFO






WITNESS:                                                                              ________
Bristol Metals, LLC, a TN Limited Liability Company_________ 


__________________________________________________                                                                                                            
                                                                                                By:                                     Synalloy
Metals, Inc.
                                                                                                Its:                                            Member


                                                                                           ___________/s/
Richard D. Sieradzki_________________
By:                    Richard D. Sieradzki
Title:                              CFO




Witnesses:                                                                                                __Manufacturers
Chemicals, LLC., a TN Limited Liability Company


_________________________________________________                                      
                                                                                                By:               Manufacturers
Soap & Chemical Company,
                                                                                                                                          a
TN Corporation
                                                                                                 Its:                                                 Member
 
 


                                                                                                             
___________/s/ Richard D. Sieradzki_________________
                                                                                                By:  
                                    Richard D. Sieradzki
                                                                                                Title:                                               CFO












WITNESS:
   
BRANCH BANKING AND TRUST COMPANY
         
By:
                                           /s/ Stan Parker
       
Stan Parker
     
Title:
Senior Vice President






 


 
12

--------------------------------------------------------------------------------

 
